Citation Nr: 1445487	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle condition, to include as secondary to service-connected right knee internal derangement with instability.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1997 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida.

The Board remanded the claim in February 2014.  As discussed below, another remand is necessary to decide the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of service connection for a right ankle condition, to include as secondary to service-connected right knee internal derangement with instability, must be remanded again to obtain an adequate examination that complies with the directives of the February 2014 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion. 

Pursuant to the February 2014 Board remand, the Veteran was provided a March 2014 VA examination.  The March 2014 VA examiner did not provide an opinion as to whether the Veteran's service-connected right knee condition caused or aggravated the right ankle condition, as the Board remand had directed.  Rather, the examiner provided an opinion only as to whether the ankle condition was incurred in service.  The rationale was apparently based on the absence of any affirmative evidence of an in-service right ankle injury in the record.  Further, the examiner did not address the Veteran's testimony as to how the injury occurred, contrary to the Board's remand directives.  Accordingly, remand for another medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new medical opinion regarding the right ankle condition.  The examiner is requested to review all pertinent records associated with the claims file including the Veteran's service treatment records, post-service medical records, and assertions.  If the examiner deems another examination is necessary, schedule the Veteran for a VA examination.

The VA examiner should answer the following questions:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the current right ankle disorder was causally or etiologically related to the Veteran's military service?

The VA examiner must comment on the Veteran's contentions that his right ankle pain began in-service due to running on cobblestones during physical training or playing basketball when he says he "rolled" his right ankle repeatedly, causing a sprain or strain.

(B)  Is it at least as likely as not (a 50 percent or greater probability) that the current right ankle disorder is caused by or permanently aggravated by the Veteran's service connected right knee internal derangement with instability?  Please address both the causation and aggravation elements of the Veteran's secondary service connection claims.

The examiner should not rely solely on the absence of evidence of an ankle injury in service as a basis for a negative opinion.  The Veteran is competent to attest to matters of which he has first-hand knowledge such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation 

***The VA examiner should offer a clear rationale for any opinion provided****

2.  The RO/AMC should take any additional development action it deems proper.  When the development requested has been completed, consider all of the evidence of record and readjudicate the issue of service connection for a right ankle disorder, to include as secondary to the Veteran's service connected right knee disorder.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

